DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on -06/08/2021- is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a phrase “such as” which has been considered to be indefinite by the Examiner because it makes the intended scope of the claim unclear. It is also an “exemplary language” which properly set forth in the specification rather than in the claims. If stated in the claims the phrases (“such as”, “or”) may lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
	Similarly, claims 2, 3, 7, 9, 10, 11 recite an alternative language “and/or” which has been considered to be indefinite by the Examiner because it makes the intended scope of the claim unclear. The alternative language “and/or” recited in claims make it unclear which conditions or set of conditions are actually required by the claim. There are multiple instances of alternative language that is not clear what limitations are alternatives to which.  In those instances where it is not clear whether the claimed matter is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
	See MPEP § 2173.02 for guidance regarding when it is appropriate to make a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(d).

	Claims 2-20 inherit the deficiencies of claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5,8, 13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Orman (WO2015096908A1).
Regarding claim 1 Orman teaches A drive for an electric application such as an electric motor, said drive (Description: Figure 1 illustrates a processing system for condition monitoring of an electric machine according to an embodiment of present invention. The processing system 1 includes a portable device 10.) Examiner views the processing system as a drive comprising at least one microphone for registering noise signals occurring at the drive, wherein the microphone is connectable to a computing device (Fig. 1 The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module.) Examiner views the processing module as a computing device where the sensed or registered audio signal are viewed as noise signal for analyzing the registered noise signals by comparing the registered noise signals to previously stored noise signals (Figure 5A illustrates a waveform of the sensor data of vibration of an electric machine collected by the processing system according to figure 1. Figure 5B illustrates the spectrum of the waveform of figure 5A. The skilled person should understand that based on the spectrum analysis, for example by comparing amplitude of fault related frequency with a threshold, a fault of the electric machine can be detected.) Examiner views the threshold values as the previously stored noise signals.
Regarding claim 3 Orman teaches The drive according to claim 1, wherein the microphone is an acoustic and/or a vibroacoustic microphone and/or a piezo sensor and/or a wave sensor (Figure 5A illustrates a waveform of the sensor data of vibration of an electric machine collected by the processing system according to figure 1).

Regarding claim 4 Orman teaches The drive according to claim 1, wherein the microphone is integrated on a circuit board of the drive (Fig. 1 The portable device 10 includes a jack socket 100 (includes a microphone), a D/A converter 101, a processing module 102, and an A/D converter 103.). From Fig 1, Examiner views the microphone is integrated on the circuit where the processing module (drive) is located. Portable device as a whole is viewed as a circuit board by the Examiner.
Regarding claim 5 Orman teaches The drive according to claim 1, wherein the computing device being connected to the one microphone (The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module).
Regarding claim 8, Orman teaches A maintenance process, in particular a predictive maintenance process, for a drive according to claim 1 (as the fault in the system is determined based on or after the comparison of the measured data and the stored data Examiner views the control or maintenance process as the predictive maintenance process), comprising the steps of registering noise signals occurring at the drive The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module.) Examiner views the processing module as a computing device where the sensed or registered audio signal are viewed as noise signal; 
comparing the registered noise signals to previously stored noise signals; and outputting output signals as a function of the comparison of the registered noise signals to the previously stored noise signals (Figure 5A illustrates a waveform of the sensor data of vibration of an electric machine collected by the processing system according to figure 1. Figure 5B illustrates the spectrum of the waveform of figure 5A. The skilled person should understand that based on the spectrum analysis, for example by comparing amplitude of fault related frequency with a threshold, a fault of the electric machine can be detected.) Examiner views the threshold values as the previously stored noise signals.
Regarding claim 13, Orman teaches The drive according to claim 3, wherein the microphone is integrated on a circuit board of the drive (The portable device 10 includes a jack socket 100 (includes a microphone), a D/A converter 101, a processing module 102, and an A/D converter 103.). From Fig 1, Examiner views the microphone is integrated on the circuit where the processing module (drive) is located. Portable device as a whole is viewed as a circuit board by the Examiner.
Regarding claim 15 Orman teaches The drive according to claim 3, wherein the computing device being connected to the one microphone (The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module).
Regarding claim 16 Orman teaches The drive according to claim 4, wherein the computing device being connected to the one microphone (The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 9-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orman (WO2015096908A1) in view of Meeuwsen (US20180129231A1).
Regarding claim 2 Orman teaches The drive according to claim 1, wherein the drive a controller (Fig. 1 The processing module 102 can further determine, based on the sensor data represented by the sensor data digital signal if a fault is present in said electric machine) Examiner views the processing module 102, as a controller, a frequency converter, a converter  (According to an embodiment of the present invention, the frequency range of the sensor data analog signal is within a frequency range of the A/D converter 103. For instance, of a mobile phone behaving as the portable device most of the A/D converter 103 in mobile phone can record signal with at least 40 kHz sampling frequency, allowing for a broad frequency range for measurements) and/or a front-end drive (The sensor 42 may be accelerometer) Examiner views the accelerometer as the front-end drive.
However, Orman does not explicitly teach a front-end or in- put rectifier, an inverter.
Meeuwsen teaches a front-end or in- put rectifier, an inverter (para [0030] The VFD 34 can include an electrical power converter comprising a line rectifier). Examiner views the Variable frequency drive (VFD) as a inverter. Inverter can convert DC to AC signal and control the speed and torque for electric motors.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to use of rectifier, inverter) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration of the electric motor.
Regarding claim 6 Orman teaches The drive according to claim 1, however Orman does not explicitly teach wherein the computing device is connected to a maintenance computer.
Meeuwsen teaches wherein the computing device is connected to a maintenance computer (para [0034] With continued reference to FIG. 3, one embodiment the vibration control/test system 50 may employ a multi-channel data acquisition system 52 programmed to acquire vibration sensor output signals and calculate vibration levels therefrom). Herein Examiner views the test system 50 as maintenance computer and data acquisition system 52 as computing device and are connected to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to use of computing device and controlling device) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration of the electric motor by utilizing a computing device and a maintenance computer.
Regarding claim 9, Orman teaches a drive control method of a drive according to claim 1 (Description: Figure 1 illustrates a processing system for condition monitoring of an electric machine according to an embodiment of present invention. The processing system 1 includes a portable device 10.) Examiner views the processing system as a drive, comprising the steps of 
registering noise signals occurring at the drive; registering output and/or input characteristics of the electric application and/or the drive (The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module.) Examiner views the processing module as a computing device where the sensed or registered audio signal are viewed as noise signal;
 comparing the registered noise signals to previously stored noise signals; comparing the registered output and/or input characteristics to previously stored output and/or input characteristics (Figure 5A illustrates a waveform of the sensor data of vibration of an electric machine collected by the processing system according to figure 1. Figure 5B illustrates the spectrum of the waveform of figure 5A. The skilled person should understand that based on the spectrum analysis, for example by comparing amplitude of fault related frequency with a threshold, a fault of the electric machine can be detected.) Examiner views the threshold values as the previously stored noise signals.;
However, Orman does not explicitly teach A process for fine-tuning
 varying the input characteristics, as a function of the comparison of the registered noise signals to the previously stored noise signals and/or as a function of the comparison of the registered output and/or input characteristics to previously stored output and/or input characteristics, such that the noise signals occurring at the drive are minimized and/or that the output characteristics of the electric application and/or the drive are maximized.
Meeuwsen teaches A process for fine-tuning (para [0037] It will be appreciated that vibration output signal anomalies may result from common faults such as, without limitation, out of balance fans, bad or missing transducers and loose transducers, for example. Expert rules accounting for such predetermined anomalies may further be programmed into the control panel/controller 36 allowing a system operator to disregard an anomaly, to correct an anomaly, and/or adjust the frequency lockout bands in response thereto.) Examiner views correcting anomaly, adjusting the frequency bands in response to the fault as a process of fine tuning.
 varying the input characteristics, as a function of the comparison of the registered noise signals to the previously stored noise signals and/or as a function of the comparison of the registered output and/or input characteristics to previously stored output and/or input characteristics, such that the noise signals occurring at the drive are minimized and/or that the output characteristics of the electric application and/or the drive are maximized (para [0015] At least one vibration sensor is installed at a predetermined location on or within the product. The controller/computer is programmed to command the VFD to slowly sweep at least one variable speed motor over a predetermined frequency range and automatically acquire vibration amplitude and rate of change data from the at least one vibration sensor via a data acquisition system during the frequency sweep. The programmed frequency lockout bands are then based on a comparison of the acquired data with a predetermined set of data associated with the tested product and stored in a memory location integrated with the tested product). Examiner views slowly sweeping the speed motor over a predetermined frequency range as varying the input characteristic of the motor based on the comparison of the collected data with the stored data.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to varying speed of the motor) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration or fault of the electric machine by changing the speed of the motor based on the comparison of the measured data and the stored data.
Regarding claim 10, the combination of Orman and Meeuwsen teach The process according to claim 9, Meeuwsen teaches wherein it comprises a sweep of a motor load and/or a sweep of a motor frequency (para The controller/computer is programmed to command the VFD to slowly sweep at least one variable speed motor over a predetermined frequency range and automatically acquire vibration amplitude and rate of change data from the at least one vibration sensor via a data acquisition system during the frequency sweep).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to varying speed of the motor) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration or fault of the electric machine by changing the speed of the motor based on the comparison of the measured data and the stored data.
Regarding claim 11, the combination of Orman and Meeuwsen teach The drive according to claim 2, Orman teaches wherein the microphone is an acoustic and/or a vibroacoustic microphone and/or a piezo sensor and/or a wave sensor (Figure 5A illustrates a waveform of the sensor data of vibration of an electric machine collected by the processing system according to figure 1).
Regarding claim 12, the combination of Orman and Meeuwsen teach The drive according to claim 2, Orman teaches wherein the microphone is integrated on a circuit board of the drive (The portable device 10 includes a jack socket 100 (includes a microphone), a D/A converter 101, a processing module 102, and an A/D converter 103.). From Fig 1, Examiner views the microphone is integrated on the circuit where the processing module (drive) is located. Portable device as a whole is viewed as a circuit board by the Examiner.
Regarding claim 14, the combination of Orman and Meeuwsen teach The drive according to claim 2, Orman teaches wherein the computing device being connected to the one microphone (The portable device includes a jack socket, including an audio signal female terminal and a microphone signal female terminal and being configured to fit a jack plug, and an A/D converter, being adapted for converting a sensor data analog signal received from said microphone signal female terminal of said jack socket to a sensor data digital signal and sending it to a processing module).
Regarding claim 17 the combination of Orman and Meeuwsen teach The drive according to claim 2, Meeuwsen teaches wherein the computing device is connected to a maintenance computer (para [0034] With continued reference to FIG. 3, one embodiment the vibration control/test system 50 may employ a multi-channel data acquisition system 52 programmed to acquire vibration sensor output signals and calculate vibration levels therefrom). Herein Examiner views the test system 50 as maintenance computer and data acquisition system 52 as computing device and are connected to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to use of computing device and controlling device) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration of the electric motor by utilizing a computing device and a maintenance computer.
Regarding claim 18 Orman teaches The drive according to claim 3, however Orman does not explicitly teach wherein the computing device is connected to a maintenance computer.
Meeuwsen teaches wherein the computing device is connected to a maintenance computer (para [0034] With continued reference to FIG. 3, one embodiment the vibration control/test system 50 may employ a multi-channel data acquisition system 52 programmed to acquire vibration sensor output signals and calculate vibration levels therefrom). Herein Examiner views the test system 50 as maintenance computer and data acquisition system 52 as computing device and are connected to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to use of computing device and controlling device) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration of the electric motor by utilizing a computing device and a maintenance computer.
Regarding claim 19 Orman teaches The drive according to claim 4, however Orman does not explicitly teach wherein the computing device is connected to a maintenance computer.
Meeuwsen teaches wherein the computing device is connected to a maintenance computer (para [0034] With continued reference to FIG. 3, one embodiment the vibration control/test system 50 may employ a multi-channel data acquisition system 52 programmed to acquire vibration sensor output signals and calculate vibration levels therefrom). Herein Examiner views the test system 50 as maintenance computer and data acquisition system 52 as computing device and are connected to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to use of computing device and controlling device) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration of the electric motor by utilizing a computing device and a maintenance computer.
Regarding claim 20 Orman teaches The drive according to claim 5, however Orman does not explicitly teach wherein the computing device is connected to a maintenance computer.
Meeuwsen teaches wherein the computing device is connected to a maintenance computer (para [0034] With continued reference to FIG. 3, one embodiment the vibration control/test system 50 may employ a multi-channel data acquisition system 52 programmed to acquire vibration sensor output signals and calculate vibration levels therefrom). Herein Examiner views the test system 50 as maintenance computer and data acquisition system 52 as computing device and are connected to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Meeuwsen (directed to use of computing device and controlling device) into Orman (directed to condition monitoring of electric machine) for the purpose of reducing the vibration of the electric motor by utilizing a computing device and a maintenance computer.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orman (WO2015096908A1) in view of Nakano (US5230023A1).
Regarding claim 7, Orman teaches The drive according to claim 1, however Orman does not explicitly teach wherein the computing device and/or the drive is controllable by verbal input of an operator into the microphone and/or that more than one microphone is provided.
Nakano teaches wherein the computing device and/or the drive is controllable by verbal input of an operator into the microphone and/or that more than one microphone is provided (Background (4) Control systems of external machines by a voice command have been developed in recent years. In a first conventional control system of an external machine by a voice command, a voice command is supplied via a microphone to the control system to control an external machine, and an operator of the control system is informed visually or aurally that the voice command is a accepted. If the operator confirms that the accepted voice command is a desired command, the operator supplies a confirmation signal to the control system to supply the machine with a command signal to controll, so that the machine is controlled to operate in accordance with the voice command)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed would have incorporated Nakano (directed to use of voice command to control the electric machine) into Orman (directed to condition monitoring of electric machine) for the purpose effective control of the electric machine using a voice command by an operator using a microphone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /S.T./       Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863